Citation Nr: 0636341	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-05 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1975.  He had service in the Republic of Vietnam, and his 
awards and decorations included the Combat Action Ribbon.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision in November 2001.  


FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of when 
there is occupational and social impairment, with 
deficiencies in most areas and inability to establish and 
maintain effective relationships; total industrial and social 
incapacity due to the service-connected PTSD is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation, 
but not higher for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that VA has met 
that duty.  To the extent that the action taken hereinbelow 
is favorable to the veteran, further discussion of VCAA is 
not indicated.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  

In this case, the evidence of record includes reports of VA 
mental health treatment from January 2000 to March 2005; the 
report of the veteran's VA hospitalization in January 2001; 
and reports of VA psychiatric examinations performed in May 
2001, December 2003 and June 2006.  

Such evidence shows that the veteran's PTSD is manifested by 
outbursts of anger with verbally threatening behavior, 
recurrent intrusive recollections, avoidance of stimuli which 
trigger such recollections, occasional flashbacks, sleep 
disturbance with nightmares, exaggerated startle response, 
decreased concentration and a history of intermittent 
suicidal ideation.  

Although his psychiatric picture is complicated by a history 
of polysubstance abuse and secondary psychiatric diagnoses, 
such as schizoaffective disorder versus substance induced 
psychotic disorder, the veteran has consistently had a 
diagnosis of PTSD.  

In this regard, most recently, VA examiner was unable to 
apportion with any certainty, the symptoms of the veteran's 
secondary diagnoses and his PTSD.  In fact, he found that the 
primary diagnosis was PTSD.  

The veteran's GAF are shown to have ranged from 40 to 50, and 
he was noted to have been withdrawn socially.  Such a 
conclusion is supported by the recent VA examiners. 

The foregoing findings on review more closely resemble the 
criteria reflective of occupational and social impairment 
with deficiencies in most areas and an inability to establish 
and maintain effective relationships.  

Hence, a 70 percent rating for the service-connected PTSD is 
for application in the Board's opinion.  

However, a higher schedular rating is not assignable in this 
case based on the evidence of record.  Symptoms commensurate 
with gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of self or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) 
disorientation to time or place or memory loss for names of 
close relatives, own occupation or own name are not shown to 
reflective total social and occupation impairment due the 
service-connected PTSD.  



ORDER

An increased rating of 70 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


